Citation Nr: 0524054	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to service connection for major depression.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 2001 to 
September 2002.





FINDINGS OF FACT

1.  There is no current disability associated with the 
veteran's seizure during service.

2.  There is no diagnosis of major depression that has been 
linked to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Neither epilepsy nor any other seizure disorder was 
incurred during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Major depression was not incurred during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been sufficiently developed under the 
guidelines established by the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  In this regard, the veteran has been advised on 
numerous occasions that he needed to provide evidence of a 
current seizure disorder or diagnosis of depression that was 
linked to active service.

First, prior to April 2003 rating action that originally 
denied the claims, an October 2002 letter from the regional 
office (RO) advised the veteran of the evidence that was 
necessary to substantiate his claims, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The April 2003 rating decision and January 2004 statement of 
the case then advised the veteran that the medical evidence 
showed that he did not suffer from a current seizure disorder 
or depression that was related to his active service.

Although the October 2002 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  

The veteran was additionally afforded with relevant VA 
medical examination in October and November 2002 that further 
enables the Board to assess the existence and nature of the 
veteran's claimed disabilities.  In addition, the veteran has 
not indicated any intention to provide additional evidence in 
support of the claims.

The Board further finds that since the claims are subject to 
denial on the basis of no current disability, there is no 
reasonable expectation that further development would assist 
in the substantiation of the claims.  

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development of this matter is not 
required under the VCAA.  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).

To support a showing of chronic disability in service, there 
is required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2004).

Service medical records reflect that in November 2001, the 
veteran reported to the emergency room with complaints of 
having experienced a possible seizure.  Bystanders at the 
time reportedly stated that the veteran experienced severe 
shaking of his extremities and was slow to respond after the 
event.  Past medical history noted that the veteran had a 
possible seizure as a child due to formaldehyde exposure.  
Examination at this time revealed abrasions on the veteran's 
chin/face.  The assessment was syncope/seizure and facial 
abrasion.  

The following day, the veteran complained of pain in the 
wrist, chin, and lower back.  At the time of onset of his 
seizure, the veteran noted that he had been buffing a floor 
but had also just been involved in physical training where he 
was exposed to logs that contained formaldehyde (one half 
hour earlier).  The veteran stated that he was allergic to 
formaldehyde and that he had a past history of seizure due to 
formaldehyde at age 5.  The assessment was seizure activity 
and abrasions secondary to that activity.

A service medical record from December 2001 indicates that 
the veteran complained of a single episode of syncope/seizure 
in November 2001, after which he was placed on a physical 
profile pending his examination by a neurologist later in the 
month.  The veteran denied any additional seizures and the 
assessment was unremarkable examination.  

A December 2001 electroencephalogram (EEG) was interpreted to 
reveal normal findings.  In addition, no focal, paroxysmal, 
or epileptiform features were discerned.

An in-service history and physical report, dated in August 
2002, again reflects the veteran's report of the apparent 
development of seizures at age six months that continued over 
his early years.  At approximately six years old, the seizure 
frequency reduced over a few months and eventually stopped 
completely.  It was at this time that the veteran reported 
that high levels of formaldehyde were discovered in the 
veteran's house and he was removed from this apparently toxic 
environment.  He had no further seizures until his episode in 
service, which occurred sometime after he had lifted logs 
that, according to the veteran, contained formaldehyde.  Past 
medical history was noted to include seizures as noted above, 
and depression.  The veteran was now frustrated as a result 
of the limitations resulting from his current physical 
profile.  The examiner's impression included localization-
related epilepsy and depression.  The examiner interpreted 
August 2002 EEG findings as indicating localization-related 
epilepsy, and that given the EEG abnormalities and recent 
seizure, this examiner recommended that a new anticonvulsant 
medication be used.  The examiner also noted that the veteran 
had symptoms of possible mild depression and that there were 
several factors that could be leading to the veteran's 
depression or making it somewhat worse, including the effect 
of medication, the social consequences of a seizure disorder, 
and higher risk of depression for patients with a seizure 
disorder.  

A private medical report from August 2002 reflects that this 
examiner had the opportunity to exam the veteran and obtain 
additional information from his mother.  The examiner also 
noted the veteran's past medical history that reportedly 
included recurrent unipolar depression, and formaldehyde-
induced seizures from age 6 months to age 5, with recurrence 
in November 2001 after re-exposure to formaldehyde.  A 
medication prescribed for the veteran's seizures was noted to 
induce depression and the examiner also noted that the 
veteran's severe mood disorder had recurred.  It was this 
examiner's opinion that the veteran's severe mood disorder 
compounded with his seizure disorder made him medically and 
psychiatrically unfit to serve in the U.S. military service.

An August 2002 letter from an attorney to the veteran's 
commanding officer with respect to the veteran's recent 
absence without authorization from his unit requests that the 
veteran's mental and medical history be considered in the 
decision concerning the administration of nonjudicial 
punishment.

VA epilepsy and narcolepsy examination in October 2002 
revealed that the examiner reviewed the veteran's claims file 
and noted the veteran's history of a seizure in November 
2001.  The veteran denied any spells since November 2001, and 
while he had been on Tegretol, he stopped taking the medicine 
one month earlier because he ran out.  The veteran again 
noted that he suffered from "spells" during his early 
childhood.  He stated that he was told they were "gran 
mal," which involved the veteran's head jerking and the 
veteran convulsing on the floor.  EEG's in the past were 
noted to be unremarkable, although one done at the local 
epilepsy center showed some minor changes that could be 
associated with epilepsy.  

Physical examination at this time was indicated to be a 
normal examination.  The examiner further commented that it 
had been suggested that the veteran's spells that occurred 
from age 6 months to 6 years were caused by "formaldehyde" 
that was found to be in the house in excess quantities.  The 
examiner believed that this was an unlikely event, but was 
really irrelevant.  The examiner further noted that the 
veteran then had one isolated seizure in November 2001 and 
that there was a good chance he would never have another one.  
It was the examiner's opinion, to a reasonable medical 
certainty, that the episode of November 2001 was unrelated to 
his previous episodes of spells when he was a youngster.  The 
examiner further opined that it would be reasonable to assume 
that the seizure that occurred in the service in November 
2001 was a new episode, a new disease, and a new problem, and 
not definitely related to his prior difficulties.

VA medical disorders examination in November 2002 revealed 
that this examiner also reviewed the veteran's claims file in 
conjunction with his examination of the veteran.  The veteran 
indicated that he was currently not depressed, but was 
disappointed in the nature of his discharge.  Mental status 
examination revealed no history or current evidence of 
psychosis.  The veteran admitted to an episode of depression 
secondary to his problems which were allegedly related to 
seizure in the military.  He currently denied significant 
depression.  The Axis I diagnosis was history of major 
depressive episode secondary to seizure diagnosis and 
sequelae mentioned above that seemed to be currently in good 
remission.  


II.  Analysis

The Board has reviewed the evidence of record and first notes 
that while the veteran clearly experienced a seizure in 
service and there were complaints of depression related to 
that event in August 2002, there are no current diagnoses of 
a seizure disorder or major depression, whether related to 
active service or otherwise.  

The Board also notes that the recent VA epilepsy and 
narcolepsy examiner reviewed the veteran's claims file in 
conjunction with his examination of the veteran in October 
2002, considered the veteran's seizure disorder in service as 
an isolated episode reflective of a separate disease entity 
unrelated to any past episodes, and most importantly 
determined that his examination of the veteran revealed 
normal findings.  Similarly, the November 2002 mental 
disorders examiner provided a diagnosis of major depressive 
disorder as secondary to seizure diagnosis by history only.  

The record also does not contain any opinions dated 
subsequent to the VA opinions that reflect a current 
diagnosis of any seizure disorder or major depression.

The Board further observes that although the veteran in good 
faith believes that he currently suffers from a seizure 
disorder and depression that are related to the seizure 
disorder he experienced during service, he has not 
demonstrated any special education or medical training that 
enables him to diagnose a seizure disorder or a major 
depressive disorder or to express an opinion on medical 
causation with respect to such disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Under the basic statutory framework and the case law, it is 
also clear that a fundamental element for the establishment 
of service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  It has also been held that to constitute a 
disability, there must be evidence of the actual current 
existence of "disability."  Chelte v. Brown, 10 Vet. 
App. 268 (1997).

In summary, in weighing the probative value of the veteran's 
statements and the episode of a seizure in service with 
accompanying complaints of depression on the one hand, and 
the lack of current findings or diagnoses of a seizure or 
major depressive disorder together with the October 2002 VA 
epilepsy and narcolepsy examiner's negative examination and 
November 2002 VA mental disorders examiner's diagnosis of a 
major depressive disorder by history only, on the other, the 
Board finds the latter to be of far more probative value, and 
that the preponderance of the evidence is clearly against the 
claims.  

The Board would further note that since it has determined 
that service connection is not warranted for a seizure 
disorder, any additional claim of service connection for 
major depression as secondary to a service-connected 
disability under 38 C.F.R. § 3.310 (2004) would not succeed 
as there is no service-connected disability.











ORDER

Entitlement to service connection for epilepsy is denied.

Entitlement to service connection for major depression is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


